        Case 1:18-cv-04438-AT-BCM Document 241 Filed 03/13/20 Page 1 of 1
                                                             ROCKEFELLER CENTER
                                                             1270 AVENUE OF THE AMERICAS, 24TH FLOOR

 VENABLE                LLP
                                                             NEW YORK, NY 10020
                                                             T 212.307.5500 F 212.307.5598 www.Venable.com




 March 13, 2020                                                     Edward P. Boyle
                                                                    T 212.808.5675
                                                                    EPBoyle@Venable.com
 By ECF


Honorable Barbara C. Moses
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     Morgan Art Foundation Ltd. v McKenzie, No. 1:18-cv-4438-ATBCM;
                Morgan Art Foundation Ltd. a Brannan, No. 1:18-cv-8231-AT-BCM

 Dear Judge Moses:

        I write as counsel for James Brannan as Personal Representative of the Estate of Robert
 Indiana (the "Estate") in the above-referenced actions.

         In connection with the Estate's opposition to the Plaintiffs' Motion for Sanctions, the
 Estate submitted the Declaration of John C. Vazquez dated March 4, 2020, which attached as
 Exhibit A an Apri128, 2011 email. (See Dkt. 4438,ECF No. 236; Dkt. 8231 ECF No. 97). It
 has come to my attention that although Exhibit A to the Vazquez Declaration was accurately
 described and reproduced in the declaration, it is not the same document referred to in paragraph
 14 ofthe Declaration of Luke Nikas in Support of Plaintiffs' Motion for Sanctions (Dkt. 4438,
 ECF No. 214; Dkt 8231 ECF No. 87). Accordingly, I respectfully request that Your Honor
 disregard the second full paragraph on page 20 of the Estate' Memorandum of Law in
 Opposition to Plaintiffs' Motion for Sanctions(Dkt 4438, ECF No. 231, Dkt. 8231 ECF No. 92).



                                                     Respe    ully,


                                                              ~-          --
                                                                                                —~,
                                                          and P Boyle




 cc: All counsel of Record (by ECF)
